Citation Nr: 9922146	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder.

2.  Entitlement to service connection for a psychiatric 
disability to include Post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of 
injuries to right arm, chest, and neck as a result of a motor 
vehicle accident.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
January 1978, April 1978 to September 1983, June 1984 to 
December 1985, and June 1995 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  In February 1998 a notice of 
disagreement was received.  A statement of the case was 
issued in February 1998, and a substantive appeal was 
received in March 1998.  In June 1999, the veteran testified 
at a personal hearing before the undersigned member of the 
Board in Washington, D.C.


REMAND

A preliminary review of the record discloses that it is 
unclear whether all pertinent VA records have been obtained 
in this case.  Specifically, the veteran indicated at his 
June 1999 Central Office hearing that he has been receiving 
treatment at Salem VA Hospital for PTSD as well as monthly 
treatment for his right arm, chest, neck, and headaches.  

The Board also notes that the claims file includes a medical 
record entitled "Confidential Echo Report," documenting a 
echocardiogram on March 8, 1996.  However, it appears that 
this document (apparently obtained from the Salem VAMC in 
response to a request for records) pertains to an individual 
other than the veteran.  Appropriate action to ensure that 
all medical records documenting treatment (including special 
testing) of the veteran at the Salem VAMC should be 
accomplished.  

Further, while certain service medical records document 
complaints of chest pain, it is not clear whether all medical 
records documenting the reported treatment at Southside 
Hospital in Petersburg, Virginia, while the veteran was on 
active duty in November 1995 have been made of record.  With 
respect to VA records, the VA is deemed to have constructive 
knowledge of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also, it appears that the RO may have viewed certain, if not 
all, of the veteran's claims as not well-grounded.  The Board 
hereby stresses to the veteran that for a service connection 
claim to be well-grounded, there must be competent evidence:  
i) of current disability (a medical diagnosis); ii) of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and; iii) of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  That evidence 
must be medical, unless it relates to a condition that may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Accordingly, this case is REMANDED for the following actions:

1.  The veteran and his representative 
should be requested to report the name of 
any VA medical facilities which are 
currently treating the veteran for the 
claimed disabilities.

2.  The RO should take appropriate steps 
to obtain any medical records documenting 
treatment during the veteran's periods of 
military service from the Southside 
Memorial Hospital in Petersburg, 
Virginia, (to include the reported 1995 
special testing for chest pain), and 
Walter Reed Army Hospital.  The RO should 
also take appropriate steps to obtain and 
make of record all VA medical records 
(not already of record) documenting 
treatment.  In particular, the RO should 
attempt to obtain all medical records 
(not already associated with the claims 
file) from the Salem VAMC (to include 
reports of any special tests (such as 
echogram, angioplasty, etc.), inpatient 
treatment, outpatient treatment, and any 
PTSD or psychiatric counseling or therapy 
sessions).   

3.  When the above actions have been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any of the 
veteran's claims are determined to be 
well-grounded, then the RO should 
undertake such additional development as 
necessary (such as medical examination(s) 
to clarify diagnoses and/or furnish 
opinion(s) regarding causation) to meet 
the statutory duty to assist the veteran.  

4.  As to any claim to which the benefit 
sought is not granted, the RO should then 
furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to ensure that all service 
medical and VA medical records are associated with the claims 
file.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The veteran and his representative are free to submit 
additional evidence and argument in support of the issues on 
appeal.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

